DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/08/2021 have been entered. Claims 1-31 remain pending in the application. The amendments overcome each claim objection and rejection under 35 USC 112(b) set forth in the previous office action mailed on 05/07/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Caprio et al. (US 2014/0276618).
Regarding claim 1, Di Caprio et al. discloses a catheter advancement assistance device (10, FIG 2B) the device comprising: (a) an elongate shaft (16); and (b) a capsule (14, FIGs 7A-7B or FIGs 8A-8B or FIG 20D; Merriam-Webster defines a capsule as “a compact, often sealed and detachable, container or compartment”, whereby the sealed end is optional. The specifications of the present application set 
Regarding claim 2, Di Caprio et al. discloses the attachment tube further comprises:(a) a tube body (See FIG 17A below); (b) a lumen defined within the tube body (FIG 17A shows the lumen, paragraph [0116] discloses 32 being used for fluid communication); (c) a distal opening (See FIG 17A below) defined in a distal end of the tube body, wherein the distal opening is in fluidic communication with the lumen (The dotted lines in FIG 17A show the lumen is in fluidic communication with the distal opening); and (d) a proximal opening (See FIG 17A below) defined in a proximal end of the tube body, 

    PNG
    media_image1.png
    230
    633
    media_image1.png
    Greyscale

Regarding claim 3, Di Caprio et al. discloses the attachment tube is a compressible attachment tube (Paragraph [0116] discloses portion 34 is a strain relief segment. This flexible, strain relief segment is interpreted as being compressible).
Regarding claim 4, Di Caprio et al. discloses the compressible attachment tube comprises an elongate opening (The lumen passing through 32 and 34, see the dotted lines in FIG 17A, is interpreted as an opening defined along a length. Paragraph [0116] discloses 32 being used for fluid communication) defined along a length of the compressible attachment tube (The dotted lines in FIG 17A show the lumen is in fluidic communication with the proximal and distal ends of the attachment tube).
Regarding claim 5, Di Caprio et al. discloses the capsule further comprises: (a) a distal portion (22, paragraph [0089]; cut out of view in FIGs 7A-7B); and (b) a neck (40, paragraph [0101]) extending proximally from the distal portion, wherein the neck has a smaller diameter than the distal portion (FIGs 7A-7B).
Regarding claim 6, Di Caprio et al. discloses the guidewire lumen has an inner diameter that is larger than an outer diameter of a standard guidewire (Smaller diameter shaft 16 is disclosed as having a diameter of 0.01-0.03 inches, paragraph [0115], which is approximately the size of a standard guidewire. 
Regarding claim 7, Di Caprio et al. discloses the guidewire lumen is sized to allow fluid to flow through the lumen when a standard guidewire is positioned therein (Paragraphs [0096-0097]. Smaller diameter shaft 16 is disclosed as having a diameter of 0.01-0.03 inches, paragraph [0115], which is approximately the size of a standard guidewire. Larger diameter tube 14 has a significantly larger diameter, as shown in FIG 3A, and therefore its lumen 36 is large enough to pass fluid if a standard guidewire were positioned within the lumen).
Regarding claim 8, Di Caprio et al. discloses the capsule further comprises a channel (50, FIGs 8A-8B, paragraph [0102]) defined longitudinally along an outer surface of the capsule (FIG 8A-8B).
Regarding claim 14, Di Caprio et al. discloses the capsule further comprises a slot (132, paragraph [0123]) defined in a distal end of the capsule, whereby the distal end of the capsule is compressible (Paragraph [0123]) discloses the slots act like hinges to allow the capsule to flex. This flexure is interpreted as being compressible because flexing the device would reduce the overall length of the device, thereby reducing and compressing the size of the device).
Regarding claim 15, Di Caprio et al. discloses the capsule further comprises a void (132, paragraph [0123]) defined in a portion of the capsule (FIG 20D, 132 is misnumbered as 32), whereby an area of the capsule near the void is compressible (Paragraph [0123]) discloses the slots act like hinges to allow the capsule to flex. This flexure is interpreted as being compressible because flexing the device would reduce the overall length of the device, thereby reducing and compressing the size of the device).
Regarding claim 1, Di Caprio et al. discloses in an alternative embodiment a catheter advancement assistance device (140, FIGs 21A-21B. Although the proximal and distal ends of device of 140 are not shown in FIGs 21A-21B, they are understood to be the same as disclosed previously in the first embodiment) the device comprising: (a) an elongate shaft (16); and (b) a capsule (14; Merriam-
Regarding claim 9, Di Caprio et al. discloses in the embodiment of FIG 21, the capsule further comprises a lip (40, a lip is interpreted as an irregular protrusion in the surface contour) formed around at least a portion of an outer circumference of the capsule (See FIG 21A below).

    PNG
    media_image2.png
    443
    701
    media_image2.png
    Greyscale


Regarding claim 10, Di Caprio et al. discloses in the embodiment of FIG 21, the lip comprises at least two lip segments formed around the outer circumference of the capsule (See FIG 21A above).
Regarding claim 16, Di Caprio et al. discloses a catheter advancement assistance device (10, FIGs 2A, 8A, 8B. Although the proximal and distal ends of device of 10 are not shown in FIGs 8A-8B, they are understood to be the same as disclosed previously), the device comprising: (a) a push rod (16); and (b) a body (14-) fixedly attached to a distal end of the push rod (FIG 8A), the body comprising: (i) a distal plug portion (See FIG 8A below) sized such that when the distal plug portion is disposed within a catheter (Examiner notes that a catheter is not positively recited in the claim as written. Further “when the distal plug portion is disposed within a catheter” is functional language reciting an intended use of the device. The claim does not positively recite a state in which the distal plug portion is disposed within a catheter. Therefore, the distal plug portion need only be configured to meet the following limitations if disposed within any catheter of any particular size), an outer surface of the distal plug portion makes contact with an inner wall of the catheter such that passage of fluid therebetween is prevented (The distal plug portion is at least configured such that it can be positioned within the lumen of a catheter of some 

    PNG
    media_image3.png
    355
    610
    media_image3.png
    Greyscale

Regarding claim 17, Di Caprio et al. discloses the guidewire lumen is sized to allow fluid to flow through the lumen when a standard guidewire is positioned therein (Paragraphs [0096-0097, 0124]; smaller diameter shaft 16 is disclosed as having a diameter of 0.01-0.03 inches, paragraph [0115], which is approximately the size of a standard guidewire. Larger diameter tube 14 has a significantly larger diameter, as shown in FIG8, and therefore its lumen 36 is large enough to pass fluid if a standard guidewire were positioned within the lumen).
Regarding claim 18, Di Caprio et al. discloses the body further comprises a channel (50, paragraph [0102]) defined longitudinally along an outer surface of the body (FIGs 8A-8B).
Regarding claim 19, Di Caprio et al. discloses the body further comprises a seating component formed around at least a portion of an outer circumference of the capsule (Lip on 40 is capable of acting as a seating component since it is capable of being brought into direct contact with a smaller diameter element and allowing the smaller element to rest on the lip, see FIG 8A above).
Regarding claim 20, Di Caprio et al. discloses the seating component comprises a lip or a ridge (See FIG 8A above; a lip is interpreted as an irregular protrusion in the surface contour).
Regarding claim 21, Di Caprio et al. discloses the compressible attachment tube comprises an elongate opening (The lumen passing through 32 and 34, see the dotted lines in FIG 17A, is interpreted as an opening defined along a length. Paragraph [0116] discloses 32 being used for fluid communication) defined along a length of the compressible attachment tube (The dotted lines in FIG 17A show the lumen is in fluidic communication with the proximal and distal ends of the attachment tube).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio et al. (US 2014/0276618).
Regarding claim 11, Di Caprio et al. discloses in the embodiment of FIG 8, the invention substantially as claimed, as set forth above for claim 1. Di Caprio et al. further discloses the capsule (14) further comprises: (a) an expanded distal section (See FIG 8A below)(b) a non-expanded proximal section (See FIG 8A below) having a smaller diameter than the expanded distal section ; and (c) a lip (See FIG 8A below) formed at a juncture between the expanded distal section and the non- expanded proximal section, wherein the lip is formed around at least a portion of a circumference of the capsule.
The embodiment of Di Caprio et al. is silent regarding an expanded distal section, wherein the expanded distal segment is substantially elastic.
However, the embodiment of FIG 3 teaches a capsule (14) comprising an expanded distal section (22), wherein the expanded distal segment is substantially elastic (Paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of FIG 8 to comprise an elastic distal end, as taught by the embodiment of FIG 3, for the purpose of increasing the flexibility of the device for navigating curved vasculature while maintaining its pushability in the proximal end.

    PNG
    media_image4.png
    356
    546
    media_image4.png
    Greyscale

Regarding claim 12, Dicaprio et al. discloses the invention substantially as claimed, as set forth above for claim 1. Di Caprio et al. further discloses in the embodiment of FIG 21, the capsule further comprises a ridge (See FIG 21A, a ridge is interpreted as a raised part of a surface) formed around at least a portion of an outer circumference of the capsule (FIG 8A, paragraph [0102]).
The embodiment is silent regarding the ridge being substantially elastic.
However, the embodiment of FIG 3 teaches various components of the capsule can be substantially elastic (Paragraph [0089]).
Therefore, it would have been obvious to modify the device to be substantially elastic at the location of the ridges, therefore creating a substantially elastic ridge, for the purpose of increasing the flexibility at these locations and decreasing the risk of buckling.

    PNG
    media_image5.png
    384
    597
    media_image5.png
    Greyscale

Regarding claim 13,.
Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio et al. (US 2014/0276618) in view of Ueda et al. (US 2014/0358123), further in view of Dubrul et al. (US 2004/0260333).
Regarding claim 22, Di Caprio et al. discloses a method of assisting advancement of a catheter through a blood vessel (Abstract), the method comprising: inserting an advancement assistance device (10)  into a lumen of the catheter (12, FIG 2A, paragraph [0086]), the advancement assistance device comprising: (a) an elongate shaft (16); (b) a body (14) fixedly attached to a distal end of the elongate shaft, the body comprising: (i) a distal plug portion (Portion of 14 distal of 40, FIG 7B) sized such that when the distal plug portion is disposed within a catheter (Examiner notes that a catheter is not positively recited in the claim as written. Further “when the distal plug portion is disposed within a catheter” is functional language reciting an intended use of the device. The claim does not positively recite a state in which the distal plug portion is disposed within a catheter. Therefore, the distal plug portion need only be configured to meet the following limitations if disposed within any catheter of any particular size), an outer surface of the distal plug portion makes contact with an inner wall of the catheter such that passage of fluid therebetween is prevented (The distal plug portion is at least configured such that it can be positioned within the lumen of a catheter of some diameter such that it makes contact with the inner wall and at least some fluid is prevented from passage therethrough due to the material of the distal plug portion. FIG 2B, paragraph [0086] contemplates the device can be disposed within a catheter 12); (ii) a proximal neck portion (40), wherein the proximal neck portion has a smaller diameter than the distal plug portion (FIGs 7A-7B); and (iii) a guidewire lumen (36, paragraph [0087]; the lumen of “comparatively larger diameter tube 14” is interpreted to be at least large enough to house a guidewire) defined through the body and an attachment tube (32 and a portion of proximal end 38, FIGS 2B-3C and 17A-17B, paragraph [0116]) associated with a proximal portion of the elongate shaft (FIG 17A shows that 32 is attached to proximal portion 38 of shaft 16); urging the advancement 
Di Caprio et al. is silent regarding a step of the attachment tube being disposed within a proximal valve of the catheter; attaching the proximal valve to the attachment tube, and retracting the advancement assistance device from the catheter.
However, Ueda et al. teaches a medical device (FIG 2) comprising an advancement assistance device (12 and 16) inserted into a catheter (22) wherein the advancement assistance device comprises an attachment tube (Proximal portion of 24 shown extending through and proximal to 48 in FIG 2), the attachment tube being disposed within a proximal valve of the catheter (Paragraph [0115] discloses 48 of the catheter can comprise a valve. Therefore, the attachment tube is disposed within a proximal valve of the catheter because it passes through 48, FIG 2), and attaching the proximal valve to the attachment tube (The valve is in direct contact with an outer surface of the attachment tube, as taught by paragraph [0115] which discloses the valve is used to create a fluid tight connection. Therefore, the valve is interpreted as being attached to the attachment tube because it is in direct contact).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the proximal hub of the catheter of Di Caprio to comprise a valve, as taught by Ueda et al., for the purpose of preventing leakage of blood to the outside of the catheter (Paragraph [0115]) by creating a fluid tight seal between the catheter and the advancement assistance device at the proximal end. In the device and method as modified, the attachment tube is disposed within a proximal valve of the catheter, and the method comprises a step of attaching the proximal valve to the attachment tube when the advancement assistance device is inserted into the catheter for delivery to the treatment site.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Di Caprio et al. to include retracting the advancement assistance device from the catheter, as taught by Dubrul et al., for the purpose of allowing for insertion of additional treatment tools into the catheter for increasing the flexibility of the catheter to aid in its removal.  
Regarding claim 23, Di Caprio et al./Ueda et al./Dubrul et al. disclose the invention substantially as claimed, as set forth above for claim 22. Di Caprio et al. further discloses urging the advancement assistance device distally until the distal plug portion extends out of the distal opening (FIG 2B, paragraph [0092]), whereby space is provided between the body and the distal opening (Space between any point along body 14 and the catheter opening); urging contrast solution distally through the catheter and through the space between the body and the distal opening and into the blood vessel (Paragraph [0102]; contrast solution is urged through the catheter and out of opening 50, which is a space between the body and the distal opening, and is fluidly connected to the blood vessel).
Di Caprio et al. is silent regarding urging the advancement assistance device proximally until the distal portion of the distal plug portion extends out of the distal opening in the catheter and the proximal portion of the distal plug portion is positioned within the lumen of the catheter.
However, Di Caprio et al. teaches a method of ensuring the positioning of the advancement assistance device through the use of visual markers 24, 26, 28 to position the device such that the distal portion of the distal plug portion extends out of the distal opening in the catheter and the proximal portion of the distal plug portion is positioned within the lumen of the catheter (FIG 2B, paragraphs [0090-0092]).

Regarding claim 24, Di Caprio et al. discloses a method of assisting advancement of a catheter through a blood vessel (Abstract), the method comprising: inserting an advancement assistance device (10, FIGs 8A-8B or 140, FIGs 21A-21B) into a lumen of the catheter (12, FIG 2A-2B, paragraph [0086]), the advancement assistance device comprising: (a) an elongate shaft (16); (b) a body (14) fixedly attached to a distal end of the elongate shaft (Paragraphs [0087]), the body comprising a guidewire lumen (36, the lumen of “comparatively larger diameter tube 14” is interpreted to be at least large enough to house a guidewire) defined through the body, the body sized such that when the body is disposed within the catheter (During delivery as described in paragraph [0086]), an outer surface of at least a portion of the body makes contact with an inner wall of the catheter (FIG 2B shows that an outer surface of the body contacts an inner wall of the catheter) such that passage of fluid therebetween is prevented (The outer wall of the body contacts the inner wall of the catheter such that there is not space for fluid to pass therebetween) and an attachment tube (32 and a portion of proximal end 38, FIGS 2B-3C and 17A-17B, paragraph [0116]) associated with a proximal portion of the elongate shaft (FIG 17A shows that 32 is attached to proximal portion 38 of shaft 16); urging the advancement assistance device distally into the lumen of the catheter until a distal portion of the body extends out of a distal opening in the catheter and a proximal portion of the body is positioned within the lumen of the catheter (FIG 2B, paragraph [0092]); urging the catheter distally into the blood vessel to a target site (FIG 2, paragraphs [0021, 0085]).

However, Ueda et al. teaches a medical device (FIG 2) comprising an advancement assistance device (12 and 16) inserted into a catheter (22) wherein the advancement assistance device comprises an attachment tube (Proximal portion of 24 shown extending through and proximal to 48 in FIG 2), the attachment tube being disposed within a proximal valve of the catheter (Paragraph [0115] discloses 48 of the catheter can comprise a valve. Therefore, the attachment tube is disposed within a proximal valve of the catheter because it passes through 48, FIG 2), and attaching the proximal valve to the attachment tube (The valve is in direct contact with an outer surface of the attachment tube, as taught by paragraph [0115] which discloses the valve is used to create a fluid tight connection. Therefore, the valve is interpreted as being attached to the attachment tube because it is in direct contact).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the proximal hub of the catheter of Di Caprio to comprise a valve, as taught by Ueda et al., for the purpose of preventing leakage of blood to the outside of the catheter (Paragraph [0115]) by creating a fluid tight seal between the catheter and the advancement assistance device at the proximal end. In the device and method as modified, the attachment tube is disposed within a proximal valve of the catheter, and the method comprises a step of attaching the proximal valve to the attachment tube when the advancement assistance device is inserted into the catheter for delivery to the treatment site.
Furthermore, Dubrul et al. teaches a medical device comprising an advancement assistance device (Dilator 46, FIG 8) and a catheter (48, FIG 9) wherein the advancement assistance device is retracted from the catheter (Paragraph [0010]), leaving the catheter in place.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Di Caprio et al. to include retracting the advancement assistance device from the 
Regarding claim 25, Di Caprio et al./Ueda et al./Dubrul et al. disclose the invention substantially as claimed, as set forth above for claim 24. Di Caprio et al. further discloses urging contrast solution distally through the catheter and through the guidewire lumen and into the blood vessel (Paragraphs [0085, 0087, 0096, 0119]).
Regarding claim 26, Di Caprio et al./Ueda et al./Dubrul et al. disclose the invention substantially as claimed, as set forth above for claim 24. Di Caprio et al. further discloses the body further comprises a channel (50, FIGs 8A-8B, paragraph [0102]) defined longitudinally along an outer surface of the body (FIG 8A-8B).
Regarding claim 27, Di Caprio et al./Ueda et al./Dubrul et al. disclose the invention substantially as claimed, as set forth above for claim 26. Di Caprio et al. further discloses urging contrast solution distally through the catheter and through the channel and into the blood vessel (Paragraph [0102]; contrast solution is urged through lumen 38 and out of channels 50, which would then continue to an exterior area of 14 and into the blood vessel).
Regarding claim 28, Di Caprio et al./Ueda et al./Dubrul et al. disclose the invention substantially as claimed, as set forth above for claim 24. Di Caprio et al. further discloses the body further comprises a seating component (Lip on 40 is capable of acting as a seating component if it were brought into direct contact with a smaller diameter element, see FIG 21A below) formed around at least a portion of an outer circumference of the body.

    PNG
    media_image6.png
    441
    693
    media_image6.png
    Greyscale

Regarding claim 29, Di Caprio et al./Ueda et al./Dubrul et al. disclose the invention substantially as claimed, as set forth above for claim 228. Di Caprio et al. further discloses the seating component comprises a lip or a ridge (See FIG 21A above; a lip is interpreted as an irregular protrusion in the surface contour).
Claims 24 and 28-31 are rejected under 35 U.S.C. 103 as being obvious over Cope et al. (US 5,499,975).
Regarding claim 24, Cope et al. discloses a method of assisting advancement of a catheter through a blood vessel (Abstract), the method comprising: inserting an advancement assistance device (30 or 30’) into a lumen of the catheter (21 or 21’), the advancement assistance device comprising: (a) an elongate shaft (Portion of 30/30’ housed within the lumen of 21/21’); (b) a body (Portion of 30/30’ outlined in FIGs 3 or FIG 6 below) fixedly attached to a distal end of the elongate shaft, the body comprising a guidewire lumen defined through the body (Lumen of 33/33’ which guidewire 40/40’ is inserted into), the body sized such that when the body is disposed within the catheter (As shown in the state of FIGs 3 and 6), an outer surface of at least a portion of the body makes contact with an inner wall of the catheter (FIGs 3 and 6 show that at a proximal end of the body, an outer surface of the body 
Cope is silent regarding a step of urging the advancement assistance device distally into the lumen of the catheter until a distal portion of the body extends out of a distal opening in the catheter and a proximal portion of the body is positioned within the lumen of the catheter.
However, the advancement assistance device and the catheter are formed as two separate pieces, wherein the advancement assistance device is removable from the lumen of the catheter.
Furthermore, the advancement assistance device is housed within the lumen of the catheter when the device is in a configuration to be used, as disclosed as shown in FIGs 3 and 6. Therefore, it would have been obvious to one of ordinary skill in the art to urge the advancement assistance device distally into the lumen of the catheter for the purpose of achieving the disclosed configuration.

    PNG
    media_image7.png
    385
    539
    media_image7.png
    Greyscale

Regarding claim 28, Cope et al. discloses the invention substantially as claimed, as set forth above for claim 24. Cope et al. further discloses the body further comprises a seating component (36, FIG 3 or 36’, FIG 6) formed around at least a portion of an outer circumference of the body.
Regarding claim 29, Cope et al. discloses the invention substantially as claimed, as set forth above for claim 28. Cope et al. further discloses the seating component comprises a lip or a ridge (Element 36 is an annular abutment surface, col 4 lines 1-6. Element 36’ is disclosed as an annular ledge or lip, col 6 lines 17-18).
Regarding claim 30, Cope et al. discloses the invention substantially as claimed, as set forth above for claim 28. The method as modified further discloses urging the advancement assistance device distally through the lumen of the catheter until the seating component is urged out of the distal opening in the catheter (FIGs 3 and 6 show the seating component is outside of the catheter opening)
Cope et al. is silent regarding urging the advancement assistance device proximally until the seating component contacts the distal end of the catheter.

Regarding claim 31, Cope et al. discloses the invention substantially as claimed, as set forth above for claim 24. Cope et al. further the attachment tube is a compressible attachment tube (attachment tube 35 is a male fitting Luer lock connector, which is understood to have a compressible component), wherein the attaching the proximal valve to the attachment tube causes the compression of the compressible attachment tube (One of ordinary skill would understand the connection between a male and female Luer lock to comprise a compression tube fitting).
Additional relevant prior art
	Cope et al. (US 5,499,975) discloses a catheter advancement assistance device (20, FIGs 2 and 3) comprising: (a) an elongate shaft (Portion of 30 housed within the lumen of 21; col 4 lines 47-57); and (b) a capsule (Portion of 30 distal of 50, FIG 3) fixedly attached to a distal end of the elongate shaft (The components are integral and therefore are attached); the capsule comprising: a guidewire lumen (Lumen of 33 which guidewire 40 is inserted into, FIG 3) defined through the capsule; and an attachment tube (35) associated with a proximal portion of the elongate shaft (FIGs 2 and 5).
Response to Arguments
Applicant’s arguments, see page 15-16 filed 11/08/2021, with respect to the rejection(s) of claim 24 under 35 USC 103 in view of Cope (US 5,499,975) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 
Applicant's arguments, see pages 10-15 with respect to the rejections of claims 1, 16, 22, and 24 in view of Di Caprio (US 2014/0276618) have been fully considered but they are not persuasive. Regarding claims 1, 16, 22, and 24, Applicant argues that DiCaprio fails to explicitly teach dimensions of the device such that “an outer diameter is sized such that when the capsule/distal plug portion is disposed within a catheter, an outer surface of the capsule/distal plug portion makes contact with an inner wall of the catheter such that passage of fluid therebetween is prevented”. Examiner respectfully disagrees because in the claim as written, a catheter is not positively recited. Therefore, the device need only be configured for use with a catheter of some dimension. Further “when the capsule is disposed within a catheter” is functional language reciting an intended use of the device. The claim does not positively recite a state in which the capsule is disposed within a catheter. Therefore, the capsule need only be configure to meet the following limitations if disposed within any catheter of any particular size. In the device of Di Caprio, the capsule/distal plug is at least configured such that it can be positioned within the lumen of a catheter of some diameter such that it makes contact with the inner wall and at least some fluid is prevented from passage therethrough due to the material of the capsule. Therefore, the limitations of the claims have been met and applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771